Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 2, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158169                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ARTHUR CHAPMAN,                                                                                      Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158169
                                                                    COA: 335678
                                                                    Wayne CC: 15-010270-NO
  OFFICER D. MACK,
             Defendant-Appellee.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 2, 2019
           p0730
                                                                               Clerk